Citation Nr: 1710590	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a shrapnel wound to the left thumb with degenerative joint disease from January 16, 2009 to December 27, 2011, and a rating in excess of 10 percent thereafter.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to March 4, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 until February 1970.  

This case comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter, Agency of Original Jurisdiction (AOJ)), which denied service connection for hearing loss, tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities.  VA had previously denied the hearing loss claim in October 1970.  The AOJ also denied the Veteran's request for a compensable rating for residuals of a shrapnel wound to his left thumb.  In February 2012, the AOJ issued a decision increasing the disability rating for the Veteran's left thumb to 10 percent, assigning December 27, 2011, as the effective date of the increase.

In his substantive appeal (VA Form 9) the Veteran requested a personal hearing before a Veterans Law Judge.  He submitted a subsequent written statement, in which he withdrew his Board hearing request, deciding instead to testify at a hearing before a Decision Review Officer (DRO) at the RO.  The requested hearing took place in November 2010, and a transcript of the hearing is part of the record.

In July 2014, the Board determined that new and material evidence had been submitted to reopen the previously denied hearing loss claim.  The Board remanded the reopened claim to the AOJ for further development, together with the other claims listed on the title page.  With respect to the hearing loss claim, the AOJ has complied with the Board's remand instructions.  

Since the most recent supplemental statement of the case (SSOC), both the Veteran and the AOJ have submitted additional medical evidence to the claims file.  Because the Veteran signed a written waiver, in February 2012, of his right to have the AOJ consider any new evidence submitted during the adjudication of his appeal, the Board may consider this new evidence.  

In June 2016, the Board requested expert medical opinion from the Veterans Health Administration (VHA) regarding the hearing loss and tinnitus claims.  In December 2016, the Veteran and his representative were provided a copy of the medical expert opinion and a 60 day period of time to respond.  The VHA opinion does not require a waiver of initial AOJ review.  Disabled American Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 1319-20 (Fed. Cir. 2005); 38 C.F.R. §§ 20.901.

The Board observes that, in March 2016, the Veteran raised the issue of entitlement to TDIU via a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He claimed unemployability since August 2011, in part, due to his service-connected left thumb disability.  As such, the TDIU issue must be deemed a part of the increased rating claim for left thumb disability on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the TDIU benefit has not been awarded to the date of claimed unemployability, the issue of entitlement to TDIU for the time period prior to March 4, 2016 remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to a higher rating for residuals of a shrapnel wound to the left thumb with degenerative joint disease and entitlement to TDIU for the time period prior to March 4, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran experienced decreased hearing acuity contemporaneous in time to combat service, and his current sensorineural hearing loss is deemed to have an in-service onset.

2.  The evidence of record supports a finding that the Veteran has tinnitus, which is related to acoustic trauma incurred during his period of active duty service.
CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Groves v. Peake, 524 F.3d 1306, 1309 (2008).

2.  Tinnitus is due to disease or injury that was incurred in active duty service. 
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service Connection for Hearing Loss

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury, or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.  Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and pure tone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012).  In adopting the current rating criteria for tinnitus under Diagnostic Code (DC) 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

According to the results of a September 2009 VA examination, the Veteran's pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
70
90
LEFT
30
30
55
75
80

These results meet VA's threshold for hearing loss disability, thus satisfying the "current disability" element of the Veteran's claim.  The AOJ arranged further audiometric testing in December 2011 and in August 2014.  Although there was some variation in the recorded auditory thresholds at certain frequencies, all three sets of test results meet the regulatory criteria for hearing loss disability.

In the course of assisting him with developing his claim, VA verified that the Veteran served with the Army in Vietnam.  He received the Bronze Star and Purple Heart Medals, and the Combat Infantryman Badge.  At his hearing before the Decision Review Officer, he testified that his military occupation specialty was infantry and he also indicated exposure to loud noises when driving an armored personnel carrier.  

Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  Based on the service records, the evidence submitted by the Veteran, and by applying 38 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained an injury during service, satisfying the second element of his claim.

The third and last element of the Veteran's claims for service connection is the existence of a causal link - or "nexus" - between his acoustic trauma in Vietnam and his current hearing loss disability.  

Service treatment records include audiometric test results from December 1967 (shortly before he enlisted in the Army) and from February 1970 (at the time of his separation from service).  The December 1967 results are listed below:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
5
-5
5
5
5

According to service treatment records dated September 1969, the Veteran was prescribed antibiotics for a left ear infection with ruptured tympanic membrane.  The Board notes that the Veteran was awarded the Bronze Star Medal for meritorious service in military operations against a hostile force between February 1969 and February 1970.  The remaining service treatment records do not mention complaints or abnormalities pertaining to the Veteran's ears.

At the time of his separation from service, the Veteran completed a report of medical history, in which he mentioned having experienced numerous health complaints, including hearing loss and running ears.  Audiometric testing results from February 1970 indicate normal hearing.  The results of those tests are below:    




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
-5
0
10
LEFT
20
0
0
5
5

Shortly after he was discharged from service, the Veteran filed his initial service connection claim, in which he sought compensation for "bad ear, can't hear other ear has sores . . ."  For assistance in resolving his claim, VA arranged for an audiology examination in September 1970.  The examiner's notes mention pain in the right ear during service.  

The Veteran's September 1970 decibel threshold tests are reported using standards set forth by the American Standards Association (ASA).  This is somewhat unusual because the Armed Services began using a different set of standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) in November 1967 and VA began using the new standards in June 1966.  For purposes of comparison between the audiometric data listed in September 1970 and more recent VA regulatory criteria, the table below shows the ASA measurements recorded by VA with the comparable ISO (ANSI) measurements in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-
5 (10)
LEFT
-10 (5)
-10 (0)
-10 (0)
-
0 (5)

For assistance in deciding whether a causal relationship exists between the Veteran's present hearing loss disability and his in-service acoustic trauma, the AOJ sought an opinion from the audiologist who examined the Veteran in September 2009.  After reviewing the Veteran's claims file, the examiner summarized earlier hearing tests and noted the Veteran's use of hearing protection in service, and that he did not use hearing protection during post-service occupational noise exposure.  According to the report, post-service noise exposure came from the Veteran's employment as a mechanic and during recreational hunting.   The examiner concluded that current hearing loss was unrelated to military service.  To support her opinion, the examiner relied on the normal hearing tests at the time of enlistment and separation, and the Veteran's history of civilian occupational noise exposure.  

At a November 2010 DRO hearing, the Veteran described his exposure to loud noises, including gunfire.  When asked if he used hearing protection, the Veteran replied that he used earplugs, but he would frequently lose these and used "cigarette buds" when his earplugs were missing.  When asked if he complained of hearing loss in Vietnam, the Veteran replied, "not really.  Sometimes my ears would ring a little bit, but they'd clear up . . ."  

The Veteran further testified that he noticed he was losing his hearing only gradually.  After he returned to the United States, the Veteran testified that, at first, he did not complain about hearing loss, "but after a few years, you know, my wife or my mom would say something to me and I would [not] hear them if I wouldn't turn toward them, you know.  And I didn't, didn't realize I was [losing] my hearing.  And as I got older, it got worse and then I really noticed it."  

The AOJ obtained a nexus opinion from the December 2011 VA examiner, but this opinion is inadequate for the reasons mentioned by the Board in its July 2014 remand.  Among other things, the December 2011 report relies on mistaken dates for both the enlistment and separation hearing tests and concludes, incorrectly, that there was no separation examination at the time of discharge.  For these reasons, the Board assigns no weight to the nexus opinion of the December 2011 examining audiologist.    

In the August 2014 VA examination, the VA examiner reviewed the claims file, performed a set of decibel threshold tests, and provided an opinion on the probability of a nexus between military service and the Veteran's current disability.  According to the examiner, it is less likely than not that bilateral hearing loss is related to military service.  The examiner based his opinion on the normal hearing tests before and after the Veteran's active duty service and the normal hearing test performed in September 1970 after discharge.  The examiner also relied on a 2006 study by the Institute of Medicine.  As the examiner's report explained, the study found that there was no scientific basis to conclude that hearing loss that appears many years after noise exposure is causally related to that noise exposure if hearing is normal immediately after the noise exposure.  The report continued: "Based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss."

In the November 2016 medical opinion obtained, the VA audiologist concluded that it was less likely as not that the Veteran's hearing loss was caused by or the result of any in-service injury, event, or illness, including noise exposure during service or the Veteran's duties as a combat infantryman in service.  The examiner noted the Veteran's history of ear infections and reports of ear pain during service, but found that the Veteran's audiograms during service showed no significant difference in hearing thresholds.  The examiner also noted the Veteran's testimony regarding his decrease in hearing, the surgical procedure he underwent in 1996, and the August 2014 VA examination which noted that the Veteran had post-service occupational noise exposure.  The examiner found that other than the Veteran's testimony, the Veteran's medical records were silent for any treatment or care specifically for hearing loss, and were silent for any diagnosis of sensorineural hearing loss, until June 2009, which was almost 39 years after separation from service.  The audiologist explained that while it was clear that the Veteran was exposed to noise in service and that prolonged exposure to high intensity noise such as military or infantry noise may cause damage to auditory structures resulting in hearing loss, this exposure could cause permanent damage to the structures of the inner ear resulting in irreversible hearing loss with hearing deficits appearing either immediately after noise trauma or gradually during the period of noise exposure.  Thus, the examiner reasoned, no retroactive effect is expected to be seen in hearing loss with an onset so many years after noise exposure.  Instead, the audiologist found that the Veteran's hearing loss may be associated with the combined effect of post-service occupational or recreational noise exposure, the Veteran's history of middle ear pathology, including his surgery, and the normal aging process due to progressive inner ear dysfunction.

As indicated above, the August 2014 VA examination and November 2016 medical opinion are against a causal relationship between the Veteran's current hearing loss and acoustic trauma during service.  Nonetheless, after a careful review of the Veteran's testimony in light of his combat service, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.309(a) support an award of service connection.

The Veteran ruptured his left tympanic membrane in September 1969 which, by personnel records, was during combat service.  At his separation in February 1970, he perceived hearing loss which, according to his personnel records, is also contemporaneous to combat service.  Thus, by applying the provisions of 38 U.S.C.A. § 1154(b), the Board accepts that the Veteran experienced decreased hearing acuity during service.  Reeves, 682 F.3d at (holding that the Veteran's report of hearing loss during combat established permanent hearing disability during service per 38 U.S.C.A. § 1154(b)).  

The Veteran reported decreased hearing acuity shortly after his discharge from service, and many years later was found to have sensorineural hearing loss per VA standards.  There is a presumption of service connection for a chronic disease such as sensorineural hearing loss, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote."  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  Thus, pursuant to 38 U.S.C.A. § 1154(b) and Groves, the Board finds that the criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.

Service Connection for Tinnitus

As previously noted, the Veteran reported noise exposure in service due to his duties in service, which included driving an armored car.  During the November 2010 DRO hearing, the Veteran reported that his ears would ring for a bit and then clear up.  After the Veteran was discharged from service, he reported that he experienced a constant ringing in his ears which would eventually stop over time.

During the June 2009 VA examination, the Veteran reported that he had recurrent tinnitus which had its onset in 2002, and occurred 1-2 times per week.  The examiner determined that it was less likely than not that the Veteran's tinnitus was related to service due to the absence of complaints of tinnitus throughout active duty service or immediately following service, his history of civilian occupational noise exposure, and the recent onset of his tinnitus.

In the November 2016 medical opinion, the audiologist determined that it was at least as likely as not that the Veteran's tinnitus was due to noise exposure or acoustic trauma in service.  The audiologist explained that exposure to hazardous noise can cause irreversible damage to the inner ear structures resulting in hearing defects and tinnitus.  The audiologist also noted that tinnitus is a subjective symptom and a common complaint among Veterans, and there is medical literature that indicates that noise induced tinnitus may occur as a delayed onset phenomenon.  The audiologist also cited another published medical study which found that tinnitus can arise immediately or even years after the period of unprotected noise exposure has ceased, and that there are physiological precursors that may cause previously latent tinnitus to emerge as a significant problem.  Thus, the audiologist concluded that given the Veteran's testimony of intermittent tinnitus while in service and military experience and exposure to hazardous noise, it was at least as likely as not that the Veteran's hearing loss was related to service.

After reviewing the evidence of record, the Board finds that service connection for tinnitus is warranted.  Both the June 2009 and November 2016 medical opinions clearly indicate that the Veteran has tinnitus, which satisfies the requirement of having a current disability.  Likewise, as previously noted, the Veteran's statements of unprotected noise exposure in service are sufficient to establish the in-service injury element of service connection as the Veteran is competent to report in-service noise exposure and in-service and post-service intermittent symptoms of tinnitus.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159 (a)(2).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is also a type of disorder capable of lay observation and description.  Charles, 16 Vet. App. at 374.  The Board finds no overt reason to doubt the credibility of the Veteran's lay assertions that, during service, he had hazardous noise exposure and acoustic trauma during combat followed by ringing in the ears, which post-service, occurs intermittently.  See Barr, 21 Vet. App. at 310.

The more probative evidence of record also establishes a nexus between the Veteran's tinnitus and his in-service noise exposure.  The November 2016 medical opinion stated that it was at least as likely as not that the Veteran's tinnitus was due to noise exposure in service.  In support of the opinion, the audiologist cited medical literature which noted that tinnitus may arise years after a period of unprotected noise exposure due to physiological precursors which can lay dormant and later be triggered.  As previously noted, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the November 2016 opinion to have significant probative value because it is based on a thorough review of the Veteran's medical history, and supported by current medical literature.  

In contrast, the June 2009 medical opinion has less probative value.  The examiner indicated that it was less likely than not that the Veteran's tinnitus was related to his service, in part, because of the lack of complaints of tinnitus throughout service or immediately following service.  However, in the November 2010 testimony provided by the Veteran, he stated that he experienced tinnitus in service.  Furthermore, the examiner also noted that the Veteran had a relatively recent onset of tinnitus.  However, the November 2016 opinion cites to medical literature which indicates that tinnitus can arise many years after exposure to unprotected noise has ceased.  In contrast, the June 2009 opinion does not cite to any medical literature in support of its conclusions.  Thus, the November 2016 medical opinion has significantly more probative value in its finding that it is at least as likely as not that the Veteran's tinnitus is due to noise exposure in service.

In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's exposure to noise while in service is related to his tinnitus.  As such, he is entitled to a grant of service connection for tinnitus.






ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The last VA examination pertaining to the Veteran's left thumb disability was in March 2016.  Regrettably, a new examination is required to comply with recent developments in the law.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The most recent VA examination report from March 2016 reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the March 2016 examination was insufficient, and the Veteran must be provided with new VA examinations which provide findings with regards to range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

With regard to the TDIU claim, the claim must be deemed pending since the Veteran filed his increased rating claim for his left thumb disability.  The AOJ has not specifically considered the Veteran's factual entitlement to TDIU for the time period prior to March 4, 2016.  As such, this issue must be remanded to the AOJ for adjudication in the first instance to preclude any potential prejudice to the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Identify and associate any new or additional medical records that have not yet been associated with the claims file.

2.  Upon receipt of any additional records, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left thumb disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should:

a) Conduct all indicated tests and studies, to include range of motion studies for the left and right thumb, as well as any other digits affected by the left thumb disability, expressed in degrees.  Provide range of motion (ROM) and repetitive ROM findings of the left and right thumb, expressed in degrees, in (i) active motion; (ii) passive motion; (iii) weight bearing; and (iv) non-weight bearing.  If ROM findings are abnormal, determine whether the ROM contributes to functional loss and with what movements the Veteran exhibits pain (i.e. flexion, abduction, etc.);  

b) Determine whether the Veteran's left thumb disability results in painful flare-ups, and if so, the frequency and duration of any flare-ups, and whether there is functional loss during the flare-ups. To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's digits or hand on repeated use or during flare-ups.  If the examination is not being conducted during a flare-up, explain why this is so, and whether, based upon the examiner's knowledge and observations of the Veteran's disability, the Veteran exhibits functional loss during a flare-up.  

The examiner should also determine whether pain, weakness, fatigability, or incoordination significantly limits functional ability with flare-ups, and if possible, describe the ROM during a flare-up.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above, readjudicate the Veteran's claims.  If the claims remain denied, issue an SSOC addressing the issues.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


